Title: To James Madison from John Armstrong, Jr., 13 August 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
13 August 1808.

I have this moment received a note from Paris of which, what follows, is a litteral translation: "The news from Spain, are very afflicting.  Moncy has been defeated before Valentia and compelled to retreat.  He reached Madrid on the 21 of July with the loss of 13,000 Men.  Dupont (who marched against Cadiz) after much hard fighting, has been forced to capitulate: in a word, the king has been obliged to leave Madrid.  He has been at Burgos and is coming ever nearer to France.  It would appear that the French mean to retire behind the Ebro.  Whether they can make a stand there, is doubtful.  We know nothing from Portugal via Spain, but from Holland we learn that Junot was shut up in a fort while Lisbon received the English troops.  Oporto has even done worse since the people there have shot the french commandant because he would not Capitulate.  The Spaniards treat the prisoners they make most abominably.  Our friend the young Prince de Salm was found dead of 21 wounds and Noailles (son of the late Vis-comte) of 17.  Gen. Reni & his Aid de Camp have been shut up in their Voiture and burnt to death.  According to the constitution of Spain, in the absence of the king or in case of his imprisonment by the Moors, a general junto meets at Seville and exercises his powers.  It was with this general junto that England made the treaty of Peace on the 5th. of June last"
We are probably about to see the Emperor in new circumstances and without that glare that fortune throws around her favorites.  What course he will take, is difficult to say.  Will he, can he abandon a project, for the execution of which he stands so  so solemnly committed?  Or will he pursue it at the risk of ing that charm which has hitherto made him invincible, by Which he now holds more than half of Europe in the most abject submission?  If the latter be his course, he must withdraw his army from Germany, or he must call out the National Guards of the Empire.  Either of these measures would seem very hazardous.  If, as my Paris correspondent supposes, he means to take the Ebro as a line of defense, it will only be  the first step to an entire abandonment of the country.  Spain will not consent to let him keep Biscay, & Catalonia and as little will he be disposed to pursue the quarrel for these Provinces alone.  I wish I could persuade you, as I have persuaded myself, that the circumstances of the present moment 1280. 18. 415. 1165. 1020. 632. 972. 187. 1116. 1217. 410. 391. 796. 1319. 69. 1116. 392. 1503. 415. 653. 772.  It so happens that there is no one even to 1226. 1201. 287. 945. 166. 988. 1304.  With very high respect & consideration, I am Sir, Your Most Obedient & very humble Servant

John Armstrong

